Exhibit 99.1 PRESTIGE BRANDS HOLDINGS, INC. ANNOUNCES CHANGES TO ITS BOARD OF DIRECTORS Irvington, NY, October 27, 2009—Prestige Brands Holdings, Inc. (NYSE-PBH) today announced the resignations of two members of its board of directors, Peter C. Mann and Vincent J. Hemmer. Mr. Mann, the retired Chairman and CEO of Prestige Brands and a founder of the Company, is stepping down to pursue a new business opportunity. Mr. Hemmer of GTCR Golder Rauner LLC, a private equity owner of the Company’s stock, is stepping down following that company’s significant reduction in holdings in Prestige Brands. In making the announcement, Matthew Mannelly, President and CEO commented, “The Company has benefited greatly from the leadership and counsel of both Peter and Vince.
